                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          Civil Action No. 3:19-CV-630-GCM

EDITH RICE,                                       )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )
                                                  )
                                                  )
RONALD HANSBROUGH,                                     CONSENT PROTECTIVE ORDER
                                                  )
HANSBROUGH FINANCIAL
SERVICES, INC., and THE PENN                      )
MUTUAL LIFE INSURANCE                             )
COMPANY,                                          )
                                                  )
       Defendants                                 )


        WHEREAS, this 31st day of March, 2020, it is hereby STIPULATED and AGREED

between Plaintiff Edith Rice and Defendants Ronald Hansbrough, Hansbrough Financial Services,

Inc., and The Penn Mutual Life Insurance Company (collectively “the Consenting Parties”), and it

is hereby ORDERED by the Court, that the following terms and conditions shall govern the use

and handling of Confidential Information and documents produced by the Consenting Parties in

the above-captioned matter (“this Litigation”):

        1.     Scope. All documents and data, including electronically stored information,

produced in the course of discovery, all responses to discovery requests, and all deposition

testimony and deposition exhibits and any other materials which may be subject to discovery

shall be subject to this Consent Protective Order (the “Protective Order”).

        2.     Purpose. All documents, data, and information obtained through discovery in this

Litigation shall be used only for the purposes of prosecuting or defending this Litigation.

        3.     “Confidential Information” Defined. “Confidential Information” shall mean any




         Case 3:19-cv-00630-GCM Document 17 Filed 04/15/20 Page 1 of 9
and all information produced in the course of discovery or trial that a party deems in good faith to

contain proprietary, technical, financial, sensitive personal, or confidential research,

development, or commercial information that is not publicly available.

       4.      Access to Confidential Information. Access to documents and information

designated as CONFIDENTIAL shall be restricted to the following persons:

               (a)     parties to this Litigation and the officers and employees of the parties who

                       are directly participating in the prosecution or defense of this Litigation;

               (b)     law firms of record of the parties to this Litigation and such firms’

                       attorneys and staff;

               (c)     any person specially employed or engaged in this Litigation by a party or

                       its attorneys as an expert, consultant, or vendor;

               (d)     the Court and its personnel;

               (e)     court reporters and videographers retained to transcribe or record

                       depositions and court proceedings in this matter;

               (f)     private arbitrators and mediators;

               (g)     any person who is indicated on the face of a document to have been an

                       author, addressee, or recipient of the document, or the source of the

                       information; and

               (h)     any other person as agreed upon by the parties to this action in writing or

                       authorized by the Court.

       5.      Form and Timing of Designation. The party wishing to designate the material

(the “Producing Party”) shall designate the whole or part of any documents as Confidential

Information by stamping or imprinting the word CONFIDENTIAL upon every page of the




         Case 3:19-cv-00630-GCM Document 17 Filed 04/15/20 Page 2 of 9
produced copies of the document at the time of production. The party receiving the

CONFIDENTIAL material shall be referred to as the “Receiving Party.” Such designations shall

be utilized in good faith and only in accordance with the definition of Confidential Information

as described herein.

       6.      Documents Produced by Non-Parties. In the case of documents produced by

non-parties pursuant to subpoena, a party wishing to designate such material as

CONFIDENTIAL shall so notify counsel for all other parties in writing. If the party wishing to

designate such material as CONFIDENTIAL is the party who served the subpoena, then counsel

for that party shall make such designation promptly upon receipt of the subpoenaed material, and

shall thereafter promptly provide counsel for all other parties with copies of the subpoenaed

material (including the material designated as CONFIDENTIAL). Counsel for any other party

wishing to designate such material as CONFIDENTIAL shall be allowed to examine the

subpoenaed material promptly upon receipt by counsel for the subpoenaing party and shall be

allowed to designate any such material as CONFIDENTIAL prior to the release of the

subpoenaed material to any person or party. Upon such designation, counsel for the subpoenaing

party shall thereafter promptly provide counsel for all other parties with copies of the

subpoenaed material (including that material designated as CONFIDENTIAL).

       7.      Demands for Production by Non-Parties. No CONFIDENTIAL materials or

portions of such materials shall be disclosed to any governmental agency or otherwise made

public, specifically including posting on the Internet, except in compliance with the terms of this

Order. In the event the Receiving Party receives a demand, subpoena, or other request to produce

any CONFIDENTIAL materials from any non-party, including any government agency or judicial

body, the Receiving Party shall immediately notify the Producing Party or Producing Non-Party of




         Case 3:19-cv-00630-GCM Document 17 Filed 04/15/20 Page 3 of 9
the demand, subpoena, or other request, and shall not produce the requested materials without first

giving the Producing Party or Producing Non-Party an opportunity to oppose the requested

production.

       8.      Inadvertent Production. Inadvertent or unintentional production of documents

without prior designation as CONFIDENTIAL shall not be deemed a waiver, in whole or in part,

of the right to designate documents. In the event that the producing person inadvertently fails to

designate discovery material as CONFIDENTIAL, it may make such a designation subsequently

by notifying all parties to whom such discovery material was produced, in writing, as soon as

practicable. After receipt of such notification, the Consenting Party to whom production has been

made shall treat the designated discovery material as Confidential subject to its right to dispute

such designation in accordance with Paragraph 12 below.

       12.     Effect on Attorney-Client Privilege and Work Product Immunity. This order

is entered subject to Federal Rule of Evidence 502(d).

               (a)       The production of privileged or work-product protected documents,

        electronically stored information (“ESI”) or information, whether inadvertent or

        otherwise, is not a waiver of the privilege or protection from discovery in this case or in

        any other federal, state, or private proceeding. This Protective Order shall be interpreted

        to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

              (2)       The Producing Party must notify the Receiving Party promptly, in writing,

       upon discovery that a document containing privileged or work product material has been

       produced. Upon receiving written notice from the Producing Party that privileged or work

       product material has been produced, all such information shall be returned to the Producing

       Party within ten (10) business days of receipt of such notice, and the Receiving Party shall




         Case 3:19-cv-00630-GCM Document 17 Filed 04/15/20 Page 4 of 9
       not use such information for any purpose until further Order of the Court. The Receiving

       Party shall also attempt, in good faith, to retrieve and return or destroy all copies of the

       documents in electronic format.

              (c)        The Receiving Party may contest the privilege or work product

       designation by the Producing Party, shall give the Producing Party written notice of the

       reason for the disagreement, and shall be entitled to retain one copy of the disputed

       document for use in resolving the dispute. However, the Receiving Party may not

       challenge the privilege or immunity claim by arguing that the disclosure itself is a waiver

       of any applicable privilege. In that instance, the Receiving Party shall, within fifteen (15)

       business days from the initial notice by the Producing Party, seek an Order from the

       Court compelling production of the material. If no such Order is sought, upon expiration

       of the fifteen (15) day period, then all copies of the disputed document shall be returned

       in accordance with this paragraph.

              (4)       Any analyses, memoranda or notes which were internally generated

       based upon such produced information shall immediately be placed in sealed envelopes

       and shall be destroyed in the event that: (a) the Receiving Party does not contest that the

       information is privileged; or (b) the Court rules that the information is privileged or work

       product. Such analyses, memoranda or notes may only be removed from the sealed

       envelopes and returned to its intended purpose in the event that: (a) the Producing Party

       agrees in writing that the information is not privileged or work product; or (b) the Court

       rules that the information is not privileged or work product.

       9.     Depositions. In the case of deposition testimony, CONFIDENTIAL designations

may be made during the deposition and in any event shall be made within thirty (30) days after




        Case 3:19-cv-00630-GCM Document 17 Filed 04/15/20 Page 5 of 9
the final transcript has been received by counsel making the designation and shall specify the

testimony being designated confidential by page and line number(s). The deposition testimony

shall be treated as confidential until final designations are made within thirty (30) days after

receipt of the final transcript.

        10.     Protection of Confidential Information.       Documents                   designated

CONFIDENTIAL under this Protective Order shall not be used or disclosed by the parties or

counsel for the parties or any other persons identified below for any purposes other than preparing

for and conducting this Litigation in which the documents were disclosed (including any appeal).

        11.     Filing and Use at Trial. This Protective Order does not restrict or limit the use of

documents designated as Confidential at any hearing or trial. However, in the event a party in

this litigation or a third-party wants to file with or submit to the Court any document designated

as Confidential, that party shall first notify the designating party and attempt to reach an

agreement regarding filing or redaction of the Confidential information. If an agreement cannot

be reached as to presentation of the Confidential information, the party seeking to file or use the

document shall seek permission from the Court to file or submit said information under seal.

        12.     Challenges to Designation as Confidential Information. In the event counsel for

the party receiving materials designated as CONFIDENTIAL objects to the designation, said

counsel shall advise the party producing the materials, in writing, preferably by electronic mail, of

such objection and the reasons therefore. Pending resolution of the dispute, all of the materials

shall be treated as designated. Counsel will attempt to resolve the dispute within five business

days. If the dispute cannot be resolved among counsel, the party objecting to the designation of a

document as CONFIDENTIAL may submit a motion objecting to such designation with the Court.

The burden to sustain the designation CONFIDENTIAL is upon the designating party. Nothing in




          Case 3:19-cv-00630-GCM Document 17 Filed 04/15/20 Page 6 of 9
this Order shall be construed as preventing any party from objecting to the designation of any

document as CONFIDENTIAL or preventing any party from seeking further protection for any

material it produces in discovery.

        13.    Scope of Discovery. This Protective Order shall not enlarge or affect the proper

scope of discovery in this Litigation or any other litigation, nor shall this Protective Order imply

that discovery material designated as CONFIDENTIAL under the terms of this Protective Order

is properly discoverable, relevant, or admissible in this Litigation or any other litigation.

        14.    Treatment on Conclusion of Litigation. The terms of this Protective Order shall

survive and remain in effect after the termination of this Litigation. The Consenting Parties shall

take such measures as are necessary to prevent the public disclosure of Confidential Information,

through inadvertence or otherwise, after the conclusion of this Litigation.

        15.    Return of Confidential Information. Following the termination of this Litigation,

whether by adjudication on the merits, settlement, or otherwise, upon request of the Producing

Party, all Confidential Information, and all copies thereof, all extracts, tabulations and

compilations, thereof, in any form whatsoever, shall be returned to counsel for the Producing Party.

Alternatively, the Consenting Parties may agree in writing upon appropriate methods of destroying

documents containing Confidential Information. The ultimate disposition of Confidential

Information is subject to a final order of the Court upon completion of this Litigation.

        16.    Treatment of a Party’s Own Confidential Materials. Any Party may expressly

waive in writing the applicability of any provision of this Order to any of the Party’s own

CONFIDENTIAL materials. The waiver will apply only to the CONFIDENTIAL materials, or to

portions to which the applicability of any provision of this Agreement is expressly waived. A

partial waiver as to certain CONFIDENTIAL materials or portions does not constitute a waiver




         Case 3:19-cv-00630-GCM Document 17 Filed 04/15/20 Page 7 of 9
as to the remainder of the CONFIDENTIAL materials or portions.

         17.      Order Subject to Modification. This Protective Order shall be subject to

modification on motion of any Consenting Party or any other person who may show an adequate

interest in the matter to intervene for purposes of addressing the scope and terms of this

Protective Order. The Protective Order shall not, however, be modified until the Consenting

Parties shall have been given notice and an opportunity to be heard on the modification.

         18.      No Judicial Determination. This Protective Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Protective Order shall be construed or presented as a judicial determination that

any specific document or item of information designated as CONFIDENTIAL is subject to

protection until such time as a document-specific ruling shall have been made.

         19.      Persons Bound. This Protective Order shall take effect when signed and filed by

counsel for the parties and shall be binding upon: (1) counsel who signed below and their

respective law firms; and (2) their respective clients.

         20.      Order Continuing. This Order shall survive settlement, judgment, or other

disposition or conclusion of this action and all appeals therefrom and this Court shall retain

continuing jurisdiction in order to enforce the terms of this Order. The ultimate disposition of

any material produced hereunder shall be subject to a final order of the Court upon completion of

the litigation.

         SO ORDERED.


                                                Signed: April 15, 2020




          Case 3:19-cv-00630-GCM Document 17 Filed 04/15/20 Page 8 of 9
WE CONSENT:

                                       /s/Christopher D. Tomlinson
                                       Anthony T. Lathrop
                                       N.C. Bar No. 15941
                                       Christopher D. Tomlinson
                                       N.C. Bar No. 38811
                                       Fielding E. Huseth
                                       N.C. Bar No. 53121
                                       MOORE & VAN ALLEN PLLC
                                       100 North Tryon Street, Floor 46
                                       Charlotte, North Carolina 28202
                                       Telephone: (704) 331-1000
                                       Facsimile: (704) 331-1159
                                       tonylathrop@mvalaw.com
                                       christomlinson@mvalaw.com
                                       fieldinghuseth@mvalaw.com

                                       Attorneys for Plaintiff Edith Rice

                                       /s/Jonathan P. Heyl
                                       Jonathan P. Heyl
                                       Zachary T. Dawson
                                       FOX ROTHSCHILD LLP
                                       101 North Tryon Street, Suite 1300
                                       Charlotte, North Carolina 28246
                                       jheyl@foxrothschild.com
                                       zdawson@foxrothschild.com

                                       Counsel for Defendant The Penn Mutual
                                       Life Insurance Company

                                       /s/Jeffrey B. Kuykendal
                                       Jeffrey B. Kuykendal
                                       MCANGUS GOUDELOCK & COURIE,
                                       PLLC
                                       Post Office Box 30307
                                       Charlotte, North Carolina 28230
                                       jeffrey.kuykendal@mgclaw.com

                                       Counsel for Defendants Ronald Hansbrough
                                       and Hansbrough Financial Services, Inc.




      Case 3:19-cv-00630-GCM Document 17 Filed 04/15/20 Page 9 of 9
